DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-20 are pending in this application.  Applicant’s election without traverse of Species 7 of figs. 43-56, which read on claims 1-3, 7-13 and 16-18, in the reply filed on January 14, 2021, is acknowledged.  Claims 4-6, 14, 15, 19 and 20 are withdrawn without traverse.
Allowable Subject Matter
Claim(s) 8-10, 12, 17 and 18 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Claim Objections
Claim(s) 1 and 7 is/are objected to because of the following informalities:
In claim 1, line 1, the recitation “A overfill prevention valve” should read –An overfill prevention valve--.
In claim 7, line 2, the recitation “a actuator” should read –an actuator--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “non-contact valve actuator” in claim 1, and “actuator” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 7 and 11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US3233625 (“Pase”).

a conduit (mainly defined by 20) having a first end (top end, relative to the orientation of fig. 2) and a second end (bottom end, relative to the orientation of fig. 2), a conduit wall (wall defined by housing 20) spanning said first end of said conduit and said second end of said conduit, said conduit wall defining a conduit wall interior surface (interior surface of member 20, which defines chamber 22) and a conduit wall exterior surface (exterior surface of member 20, along which float 38 slides), said conduit wall interior surface defining a fluid path (fluid path connecting members 12 and 36) through said conduit from said first end of said conduit to said second end of said conduit;
a valve body (mainly defined by 34) moveably positioned in said fluid path of said conduit, said valve body moveable from an open position (position illustrated in fig. 2) to a closed position (position illustrated in fig. 3); and
a non-contact valve actuator (mainly defined by 38 and 52) moveable relative to said valve body and positioned outside of said conduit, said conduit wall interposed between said non-contact valve actuator and said fluid path, said non-contact valve actuator operable to actuate said valve body from said open position toward said closed position without physically penetrating said conduit wall, said non-contact valve actuator having a first position (lowered position illustrated in fig. 2) in which said non-contact valve actuator does not actuate said valve body from said open position toward said closed position and a second position (raised position illustrated in fig. 3) in which said non-contact valve actuator actuates said valve body from said open position toward said closed position.

Regarding claim 3, Pase discloses said non-contact valve actuator (mainly defined by 38 and 52) comprises an actuator magnet (52), said actuator magnet producing a magnetic field acting to urge said valve body (mainly defined by 34) from said open position (position illustrated in fig. 2) toward said closed position (position illustrated in fig. 3) when said non-contact valve actuator is positioned in said second position (raised position illustrated in fig. 3).
Regarding claim 7, Pase discloses a actuator (50) associated with said valve body (mainly defined by 34), said actuator moveable in response to a movement of said non-contact valve actuator (mainly defined by 38 and 52) from the first position (lowered position illustrated in fig. 2) to the second position (raised position illustrated in fig. 3), whereby movement of said non-contact valve actuator causes movement of said actuator.
Regarding claim 11, Pase discloses said actuator (50) is magnetically linked (via magnetic repulsion between magnets 50 and 52) to said non-contact valve actuator (mainly defined by 38 and 52).
Claim(s) 1, 13 and 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US2005/0081951 (“Nguyen”).
Regarding claim 1, Nguyen discloses (see fig. 1) an overfill prevention valve, comprising:

a valve body (40) moveably positioned in said fluid path of said conduit, said valve body moveable from an open position (position where flapper 40 rests in cavity 14; see paragraph [0016]) to a closed position (where magnets 42 are repelled by magnetic actuator 60 to cause closing of the flapper 40); and
a non-contact valve actuator (“magnetic actuator” 60) moveable relative to said valve body and positioned outside of said conduit, said conduit wall interposed between said non-contact valve actuator and said fluid path, said non-contact valve actuator operable to actuate said valve body from said open position toward said closed position without physically penetrating said conduit wall (via interaction between magnet(s) 42 and magnetic actuator 60), said non-contact valve actuator having a first position (lowered position) in which said non-contact valve actuator does not actuate said valve body from said open position toward said closed position and a second position (raised position) in which said non-contact valve actuator actuates said valve body from said 
Regarding claim 13, Nguyen discloses said valve body (40) is rotatably connected to said conduit (40) and is rotatable between said open position (position where flapper 40 rests in cavity 14; see paragraph [0016]) and said closed position (where magnets 42 are repelled by magnetic actuator 60 to cause closing of the flapper 40).
Regarding claim 16, Nguyen discloses said valve body (40) comprises a flapper valve (40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HAILEY K. DO/Primary Examiner, Art Unit 3753